Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/25/2021:
Claims 1-8 have been examined.
Claims 1-3 and 7 have been amended by Applicant.
Claim 8 newly added.
Claims 1 and 8 have been further amended by Examiner.
Claims 1-7 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Robert Tapparo, Reg. No. 78896, in a telephone interviews on 04/05/2021, 04/07/2021, and in the following electronic communications on 04/07/2021 and 04/09/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended): An autonomous driving system mounted on a vehicle and comprising: 
a processor programmed to: 
acquire driving environment information indicating a driving environment for the vehicle; 
control autonomous driving of the vehicle based on the driving environment information; and 
issue an operation instruction to a driver of the vehicle during autonomous driving, 
the operation instruction being a request or proposal to the driver to perform a response operation, 
wherein: 

an attention event is an event that increases the attention desire degree and is recognized based on the driving environment information; 
a delay condition occurs when the attention desire degree exceeds a threshold or when the attention event occurs; 
the operation instruction is a proposal to change lanes, a proposal to overtake another vehicle, a request to hold a steering wheel, or a request to start manual driving where each request or proposal is issued to the driver at different times; 
the response operation includes approving or refusing the operation instruction presented to the driver; and 
the processor is further programmed to: 
determine, based on the driving environment information, whether or not it is necessary to issue the operation instruction to the driver; 
determine, based on the driving environment information, whether or not the delay condition is satisfied; 
when it is necessary to issue the operation instruction to the driver and when the delay condition is satisfied, perform a delay process that postpones issuing the operation instruction to enable the driver to pay attention to the surrounding situation; 
when a delay end condition is satisfied after starting the delay process, issue the operation instruction; and 
when it is necessary to issue the operation instruction to the driver and when the delay condition is not satisfied, issue the operation instruction to the driver without performing the delay process.	
8. (Currently Amended): Canceled.





Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claim 1 in regards to the “response operation that includes accepting or rejecting the operation instruction presented to the driver” from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Ebina (Pub. No.: US 2017/0021837A1) taken either individually or in combination with other prior art of Wolter (Pub. No.: US 2014/0300479A1), who describe a vehicle information presenting apparatus for use in an autonomous vehicle that switches driving control between autonomous driving control, in which the vehicle is driven autonomously, and manual driving control, in which the vehicle is driven manually by a driver; the vehicle information presenting apparatus that includes a driving attention level estimator configured to estimate a driving attention level of the driver, and an information presentation controller configured to switch information to present to the driver according to the driving attention level of the driver estimated by the driving attention level estimator.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Abe (Pub. No.: US 2017/0261983A1) taken either individually or in combination with other prior art of BORNGRABER (Pub. No.: US 2018/0095477A1), Singh (Pub. No.: US 2018/0231976A1), Schwesig (US Pat. No.: 10459080B1) and Tomatsu (US Pat. No.: 10083547B1),  who describe aiming to inhibit the complexity caused to a vehicle passenger when automatic driving is started; a vehicle control system that comprises a recognizing part, recognizing the position and surroundings of a vehicle per se; and a control part, automatically controlling the automatic driving of at least one of acceleration and deceleration and steering of the vehicle per se, and determining whether a starting condition containing that the vehicle per se has passed by a preset passing location is met by referring to the position and surroundings of the vehicle per se recognized by the recognizing part, and starting the automatic driving when determining that the starting condition is met.

In regards to claims 1-7, Ebina (Pub. No.: US 2017/0021837A1) and Abe (Pub. No.: US 2017/0261983A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
issuing an operation instruction to a driver of the vehicle during autonomous driving, the operation instruction being a request or proposal to the driver to perform a response operation, wherein:
the operation instruction is a proposal to change lanes, a proposal to overtake another vehicle, a request to hold a steering wheel, or a request to start manual driving where each request or proposal is issued to the driver at different times;
the response operation includes approving or refusing the operation instruction presented to the driver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662